      Case 1:20-cv-03116-SAB        ECF No. 16   filed 01/28/21   PageID.87 Page 1 of 2


                                                                             FILED IN THE
 1                                                                       U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON


 2
                                                                    Jan 28, 2021
 3                                                                      SEAN F. MCAVOY, CLERK


 4
 5
 6                             UNITED STATES DISTRICT COURT
 7                       EASTERN DISTRICT OF WASHINGTON
 8
 9 YAKIMA FRUIT AND COLD
10 STORAGE CO., a Washington                        No. 1:20-CV-03116-SAB
11 corporation,
12                Plaintiff,                        ORDER DENYING
13                v.                                STIPULATED MOTION FOR
14 DECCO U.S. POST-HARVEST, INC., a                 ENTRY OF PROTECTIVE
15 Delaware corporation,                            ORDER
16                Defendant.
17
18        Before the Court is the parties’ Stipulated Motion for Entry of Protective
19 Order, ECF No. 15. The parties seek a protective order to protect the
20 confidentiality of records pertaining to trade secret information, confidentiality or
21 non-disclosure agreements, and personal and financial information. The stipulation
22 was considered without oral argument.
23        The parties ask the Court to sign a Protective Order that was drafted and
24 agreed to by the parties. It is this Court’s practice to not enter general Protective
25 Orders that simply set forth the parties’ agreement for handling “confidential”
26 materials.
27        The parties are free to contract between themselves regarding disclosure of
28 information produced in discovery and pursue appropriate remedies in the event of
     ORDER DENYING STIPULATED MOTION FOR ENTRY OF
     PROTECTIVE ORDER # 1
      Case 1:20-cv-03116-SAB     ECF No. 16     filed 01/28/21   PageID.88 Page 2 of 2



 1 breach; however, the Court will not be party to such an agreement. If, in the future,
 2 the parties wish to file specific items of discovery in the court record and protect
 3 such items from public access, the Court will entertain an application for a
 4 narrowly tailored protective order.
 5        Accordingly, IT IS HEREBY ORDERED:
 6        1. The Stipulated Motion for Entry of Protective Order, ECF No. 15, is
 7 DENIED.
 8        IT IS SO ORDERED. The District Court Executive is hereby directed to
 9 file this Order and provide copies to counsel.
10        DATED this 28th day of January 2021.
11
12
13
14
15
                                                    Stanley A. Bastian
16
                                              United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER DENYING STIPULATED MOTION FOR ENTRY OF
     PROTECTIVE ORDER # 2
